DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 15/997,407 and is in response to Applicant Arguments/Remarks filed 01/27/2021.
Claims 8-14 and 16-18 are previously pending, of those claims, claims 8, 10, and 13 have been amended, claim 14 has been canceled, and new claims 19-20 have been added.  All amendments have been entered.  Claims 8-13 and 16-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMANUKI (US 2019/0173123 A1) in view of LI (CN 106505194 A).
With respect to claims 8-9.  SHIMANUKI teaches a lithium ion secondary battery (paragraph 0011).  The negative electrode may include an active material (paragraph 0023) and specifically may be two kinds of the active material (paragraph 0024) such as silicon and carbon (paragraph 0029) the carbon may be graphite (paragraph 0031).  In a specific example the negative electrode material includes graphite and an alloy of Si and Ti (paragraph 0100).  There is included a separator (paragraph 0101) and a positive electrode (paragraph 0099).  The electrodes are laminated with the separator (paragraph 0102).  In one example the electrolyte solution includes a lithium hexafluorophosphate, LiFSI at a concentration of 14 wt%, and an additive of methylene methane disulfonic acid ester at a concentration of 1 wt% (Table 1 Example 4).  The electrolyte includes a mixed solvent of EC and DEC, LiFSI and LiPF6, as well as the FEC as an additive (paragraph 0103).  To that was formed the second additive as seen in Table 1 (paragraph 0106).  Therefore the amount of the salts and additives are taken to be 35 wt% for Example 4, which would mean the amount of the solvent is taken to be 65 wt% of the electrolyte solution (Table 1).  The positive electrode is applied to an aluminum foil as a current collector (paragraph 0099).  Similarly the negative electrode is applied to a copper foil (paragraph 0100).  
SHIMANUKI teaches the electrolyte solution that includes as an organic solvent  ethylene carbonate and diethyl carbonate (paragraph 0103).  Therefore SHIMANUKI does not explicitly teach that the non-aqueous organic solvent comprises a carboxylic acid ester consisting of one of propyl propionate and ethyl acetate, and where the content of the carboxylic acid ester is smaller than or equal to 30% of the total weight of the electrolyte.  
LI teaches a lithium ion battery that includes a positive electrode, negative electrode, separator, and electrolyte (paragraph 0013).  In one embodiment the electrolyte includes lithium salts, a mixed additive, and an organic solvent (paragraph 0014).  Such an electrolyte is beneficial so that the battery can be used in high voltages without needed to add 1,3-PS, and it has excellent high temperature storage and low temperature discharge performance (paragraph 0064).  The mixed additive includes vinyl sulfate (DTD), fluoroethylene carbonate, MMDS, and lithium fluorosulfonimide (LiFSI) (paragraph 0102).  The organic solvent includes ethylene carbonate (EC), ethyl methyl carbonate (EMC), diethyl carbonate (DEC), propylene carbonate (PC), propyl propionate (PP), and fluorobenzene (FB) in a mass ratio of 20:20:15:15:10:10 (paragraph 0101).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the solvent of SHIMANUKI with the organic solvent of LI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both SHIMANUKI and LI teaches similar electrolyte systems including additives, and therefore the substitution would have been predictable.
As noted above, SHIMANUKI teaches the amount of the solvent is taken to be 65 wt% of the electrolyte solution (Table 1).  LI then teaches for the organic solvent a mass ratio of the solvents of 20:20:15:15:10:10 (paragraph 0101).  Therefore in the combination of SHIMANUKI and LI the amount of the propyl propionate is taken to be 6.5% by mass.  
With respect to claim 10.  SHIMANUKI does not explicitly an SEI additive selected from the group of vinylene carbonate, tris(trimethylsilyl) phosphate, vinethylene carbonate, and 1,3-propanesultone.
LI as noted above teaches the electrolyte that contains additives.  One of the additives includes at least vinyl ethylene carbonate (paragraph 0102).  
At the time the invention was filed one having ordinary skill in the art would have been further motivated to include the vinyl ethylene carbonate of LI for the electrolyte of SHIMANUKI, as this is a combination of known prior art elements in order to achieve predictable results, as the additives of LI are taken to be beneficial in order to have excellent high temperature storage and low temperature discharge performance.  
With respect to claim 11.  LI teaches the amount of the vinyl ethylene carbonate is 2% by weight (paragraph 0102).  
With respect to claims 12-13.  The organic solvent of LI includes ethylene carbonate and diethyl carbonate (paragraph 0101).  
With respect to claim 18.  SHIMANUKI teaches the positive electrode material is not particularly limited as long as it is a material capable of absorbing and desorbing lithium (paragraph 0050).  Examples of such materials include LiMPO4 with M including a metal such as Fe (paragraph 0055).
Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to use LiFePO4 for the positive electrode active material in SHIMANUKI, as SHIMANUKI notes that the positive electrode active material is not particularly limited and may include at least the lithium iron phosphate materials (paragraph 0055) and therefore the choice of the lithium iron phosphate as the active material is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to claim 20.  SHIMANUKI teaches a lithium ion secondary battery (paragraph 0011).  The negative electrode may include an active material (paragraph 0023) and specifically may be two kinds of the active material (paragraph 0024) such as silicon and carbon (paragraph 0029) the carbon may be graphite (paragraph 0031).  In a specific example the negative electrode material includes graphite and an alloy of Si and Ti (paragraph 0100).  There is included a separator (paragraph 0101) and a positive electrode (paragraph 0099).  The electrodes are laminated with the separator (paragraph 0102).  In one example the electrolyte solution includes a lithium hexafluorophosphate, LiFSI at a concentration of 14 wt%, and an additive of methylene methane disulfonic acid ester at a concentration of 1 wt% (Table 1 Example 4).  The electrolyte includes a mixed solvent of EC and DEC, LiFSI and LiPF6, as well as the FEC as an additive (paragraph 0103).  The positive electrode is applied to an aluminum foil as a current collector (paragraph 0099).  Similarly the negative electrode is applied to a copper foil (paragraph 0100).  
SHIMANUKI does not explicitly teach where the additive comprises ethylene sulfate.
The teachings of LI from above are repeated here.  Specifically LI teaches the additives include the combination of MMDS and DTD (paragraph 0102).
At the time the invention was filed one having ordinary skill in the art would have been motivated to further include the DTD as an electrolyte additive for the electrolyte of SHIMANUKI, as this is a combination of known prior art elements in order to achieve predictable results.  

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMANUKI (US 2019/0173123 A1) in view of LI (CN 106505194 A) as applied to claim 8 above, and further in view of ABE (US 2009/0136838 A1).
Claim 16 is dependent upon claim 8 which is rejected above under 35 U.S.C. 103 in view of SHIMANUKI and LI, and claim 17 is dependent upon claim 16.  SHIMANUKI teaches the secondary battery is charged and discharged within a voltage range of 2.5 V to 4.2 V (paragraph 0105).  Therefore SHIMANUKI does not explicitly teach that a limited charging voltage of the lithium ion battery is not more than 3.8 V or 3.6 V.
ABE teaches a lithium ion secondary battery (abstract).  The battery has an upper limit charging voltage of 3.5 V or 3.6 V as examples (paragraph 0078).  The lithium ion battery has a graphite based negative electrode material (paragraph 0079).
At the time the invention was filed one having ordinary skill in the art would have been motivated to combine the upper limit charging voltage of ABE with the battery of SHIMANUKI as this is a combination of known prior art elements in order to achieve predictable results, as both SHIMANUKI and ABE teaches lithium ion batteries, and then ABE teaches a known upper limit charging voltage for the battery.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMANUKI (US 2019/0173123 A1) in view of LI (CN 106505194 A) as applied to claim 8 above, and further in view of NAKAZAWA (US 2015/0364794 A1)
.Claim 19 is dependent upon claim 8 which is rejected above under 35 U.S.C. 103 in view of SHIMANUKI and LI.  SHIMANUKI teaches that the negative electrode may include an active material (paragraph 0023) and specifically may be two kinds of the active material (paragraph 0024) such as silicon and carbon (paragraph 0029) the carbon may be graphite (paragraph 0031).  SHIMANUKI does not explicitly teach the negative electrode plate including the active material layer has a pressing density of 1.4 g/cc to 1.8 g/cc.  
NAKAZAWA teaches a nonaqueous electrolyte solution for a secondary battery (abstract).  The negative electrode includes graphite, and the slurry including the graphite is pressed to an electrode to a density of 1.5 g/cc (paragraph 0852).  The density of the active material on the current collector is preferably in the range of 1.3 g/cc and 1.9 g/cc (paragraph 0405).  If the density exceeds this amount, the active materials are destroyed which may lead to an increase in initial irreversible capacity and exacerbation of high current density charging and discharging characteristics attributable to a decrease in permeability of the nonaqueous electrolyte solution in the vicinity of the interface between the current collector and the negative electrode active material (paragraph 0405).  If the density is below the range, electrical conductivity between the negative electrode active material may decrease, battery resistance may increase and capacity per unit volume may decrease (paragraph 0405).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to form the negative electrode active material of SHIMANUKI to be 1.5 g/cc as taught by NAKAZAWA, as NAKAZAWA teaches that this press density is beneficial in order to balance the battery resistance, capacity, and other noted characteristics of the battery (paragraph 0405).  Therefore forming the negative electrode of SHIMANUKI to be within the range of NAKAZAWA would have been obvious at the time the invention was filed.  

Response to Arguments
Applicant’s arguments, see pages 5-7 of Applicant Arguments/Remarks, filed 01/27/2021, with respect to the rejection(s) of claim(s) 8-10, 12-13, and 18 under 35 U.S.C. 103 in view of SHIMANUKI and NAKAZAWA have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SHIMANUKI in view of LI (CN 106505194 A).
On page 7 of Applicant Arguments/Remarks, Applicant argues that in TAKAHASHI the carboxylate esters are fluorinated carboxylate esters.  Applicant argues that TAKAHASHI does not teach that the carboxylic acid ester is one of propyl propionate and ethyl acetate as recited in amended claim 8.  This argument is persuasive, however new grounds of rejection are made in view of SHIMANUKI and LI.  Specifically LI teaches an organic solvent that comprises propyl propionate (paragraph 0101).  As noted above, the ratio of the propyl propionate in the organic solvent is 10 
On page 8 of Applicant Arguments/Remarks Applicant argues against the rejection of claim 20.  Applicant argues that the combination of MMDS and DTD has better low temperature discharge capacity, cycle performance under fast charging, room temperature cycle performance and high temperature cycle performance.  Therefore Applicant argues on page 8 that when the electrolyte comprises MMDS and DTD at the same time, these effects can be further improved.  The Examiner notes that LI teaches the additives for the electrolyte include 3% vinyl sulfate (DTD) and at least 2% MMDS (paragraph 0102).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722